 
[v126499_logo.jpg]
 


September 15, 2008


ArthroCare Corporation
7500 Rialto Boulevard
Building Two, Suite 100
Austin, Texas 78735
Attention: Michael Gluk
Senior Vice President, Chief Financial Officer


Re:      Credit Agreement dated as of January 13, 2006 (as amended by that
certain First Amendment dated as of December 18, 2007 and as further amended,
restated, supplemented or otherwise modified prior to the date hereof, the
"Credit Agreement") by and among ArthroCare Corporation, a Delaware corporation,
as Borrower (the "Borrower'), the banks and other financial institutions party
thereto from time to time, as Lenders (the "Lenders") and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C issuer (the "Administrative
Agent"). Each capitalized term used herein but not defined herein shall be
defined in accordance with the Credit Agreement.
 
Dear Mr. Gluk:


The Borrower previously advised the Administrative Agent and the Lenders that it
would be restating its financial statements for fiscal years 2006, 2007 and the
first quarter of 2008 as more fully described in the Borrower's 8-K filing of
July 21, 2008 (such financial restatements, collectively, the "Restatement"). In
a letter dated July 29, 2008, the Administrative Agent, on behalf of and at the
direction of Lenders constituting Required Lenders, consented to an extension of
the deadline for delivery of the June 30, 2008 financial statements to September
15, 2008. You have recently advised us that further additional time is
requested/needed by the Borrower to complete the Restatement and provide the
financial statements required by the Credit Agreement for the quarter ended June
30, 2008, as well as the quarter ended September 30, 2008. Accordingly, the
Borrower has requested that the delivery deadline for the June 30, 2008
financial statements be extended from September 15, 2008 to December 1, 2008 and
that the deadline for the September 30, 2008 financial statements be extended to
December 1, 2008 (the foregoing extensions, collectively, the "Second Extension
Period"). Such Second Extension Period would be used by the Borrower to complete
the Restatement. It is hereby agreed and acknowledged that this letter agreement
shall constitute a Loan Document for all purposes under the Credit Agreement.


As a condition precedent to granting this second extension, the Borrower hereby
(a) confirms that, after giving effect to the extension for delivery of
financial information set forth herein, no Default or Event of Default has
occurred and is continuing, (b) represents and warrants that all statements made
by or on behalf of the Borrower related to the Restatement in all annual,
regular, periodic and special reports that the Borrower has filed with the SEC
on or prior to the date of this letter agreement are true, correct and complete
in all material respects and (c) hereby confirms and agrees that, from the date
of this letter agreement through and including the last day of the Second
Extension Period, (i) it has, and will have, sufficient liquidity (exclusive of
any further requests for Credit Extensions) to meet all of its anticipated
expenditures and (ii) it will not request any Credit Extension during such
Second Extension Period (other than a continuation or conversion of an existing
Eurocurrency Rate Loan or the extension/renewal of an existing Letter of
Credit).
 

--------------------------------------------------------------------------------


 
Subject to the terms and conditions hereof, the Administrative Agent, on behalf
of and at the direction of Lenders constituting Required Lenders, hereby
consents to (a) a further extension of the deadline for delivery of the June 30,
2008 financial statements to December 1, 2008 and (b) an extension for delivery
of the financial statements for the quarter ending September 30, 2008 until
December 1, 2008.
 
Except as expressly set forth in the preceding paragraph, the Credit Agreement
and each other Loan Document shall remain in full force and effect, and this
letter shall not waive, affect, or diminish any right of the Administrative
Agent and the Lenders to demand strict compliance and performance with the
Credit Agreement and the other Loan Documents. In furtherance thereof, the
Administrative Agent and the Lenders hereby reserve all rights and remedies, and
shall be entitled, to pursue at any time and from time to time, without notice,
demand or any other action, any and all rights and remedies provided under the
Credit Agreement and/or the other Loan Documents, at law, in equity or
otherwise, whether or not with respect to any existing Events of Default, all in
the sole and absolute discretion of the Administrative Agent and the Lenders.
Except as expressly set forth in the preceding paragraph, neither this letter
nor any other communication between the Administrative Agent and/or the Lenders,
on the one hand, and the Borrower, on the other hand, shall be construed as a
consent, waiver, forbearance or other modification with respect to any term,
condition or other provision of the Agreement and/or any other Loan Document.
Neither this letter, any other communication between the Administrative Agent
and/or the Lenders, on the one hand, and the Borrower, on the other hand, nor
any act or omission on the part of the Administrative Agent and/or the Lenders
constitutes, or shall be deemed to constitute, a course of conduct or a course
of dealing so as to justify an expectation by the Borrower that the
Administrative Agent and the Lenders will not exercise any rights or remedies
available to them with respect to any existing Event of Default or any
subsequent Event of Default or an expectation by the Borrower that the
Administrative Agent and the Lenders will waive any existing Event of Default or
any subsequent Event of Default.


This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.
 
                                      [v126499_sig1.jpg]
 

--------------------------------------------------------------------------------


 
[v126499_sig2.jpg]
 

--------------------------------------------------------------------------------




 